Judgment, entered September 29, 1959, in Supreme Court, New York County, unanimously modified, on the facts and on the law, to reduce plaintiff’s recovery to the sum of $14,077.16, together with costs of $207.75, making in all the total sum of $14,284.91, and as so modified, the judgment is unanimously affirmed, without costs. The court finds that price paid for merchandise including cost of delivery at Matadi, brokerage, freight charges, insurance, and reasonable expenses incurred for commissions, postage and custom duties, as established, amount altogether to sum of $10,584.33, and five and one-half years interest thereon amounts to $3,492.83; and total thereof, to wit, the sum of $14,077.16 are the damages established. Further items of damage claimed by plaintiff were not established. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ. [21 Misc 2d 743.]